BOOTH, Judge,
dissenting:
I respectfully dissent and would reinstate the recommended order of the hearing officer requiring that compensation be paid for the taking of private property in this case. Florida Statutes, Section 479.24, is susceptible of a construction that compensation be paid for signs begun prior to, but not completed until after, December 8, 1971. That construction should prevail in accordance with the basic principle of statutory construction that, where more than one interpretation of a statutory enactment is possible, the court avoid the interpretation which may render the enactment unconstitutional.